DETAILED ACTION
This office action is in response to applicant’s amendments filed on 08/03/2021.
Currently claims 1-4, 7-12, 14 and 16-20 are pending.

EXAMINER’S AMENDMENT
Independent claims 1 and 18 are allowable. The examiner also accepts applicant’s amendment of the withdrawn independent claim 11 that makes the claim 11 matching the elected embodiment of Fig. 9A. As such, pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 01/26/2021, is hereby withdrawn and claims 7, 11-12, 14 and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7, 12, 14 and 16-17 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
In light of applicant’s amendments filed on 08/03/2021 and associated persuasive arguments,
Claims 1-4, 7-12, 14 and 16-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0204215 A1 to Chang teaches, a semiconductor device comprising: 
a substrate (102; Fig. 1G; [0020]; i.e. substrate) comprising an active pattern (110; Fig. 1G; [0020]; i.e. Fin structure) protruding from the substrate (102); 
a field isolation pattern (114; Fig. 1G; [0022]; i.e. isolation insulating layer) covering a lower portion of the active pattern (110); 

    PNG
    media_image1.png
    578
    516
    media_image1.png
    Greyscale


a spacer pattern (120; Fig. 1J; [0034]; i.e. spacer) on a sidewall of the gate pattern (130) and on the upper portion of the active pattern (110; Figures 1E and 1G); and 
a second liner layer (116; Fig. 1F; [0028]; i.e. dielectric layer) between the upper portion of the active pattern (110) and the spacer pattern (120).  

    PNG
    media_image2.png
    797
    654
    media_image2.png
    Greyscale

Chang further teaches, at an intermediate stage of processing, wherein a portion of the second liner layer (116) extends between the gate pattern (118/130) and the upper portion of the active pattern (110) (Fig. 1F; 
	Note: The applicant also argued in the same line in their remarks of 08/03/2021.

    PNG
    media_image3.png
    497
    473
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2005/0019993 A1 to Lee teaches, a first liner layer (24a; Fig. 8C; [0040]; i.e. nitride liner) between the lower portion of the active pattern (18; Fig. 8C; [0040]; i.e. silicon Fin) and the field isolation pattern (26; Fig. 8C; [0040]; i.e. upper trench insulation layer); 

    PNG
    media_image4.png
    330
    579
    media_image4.png
    Greyscale

However, based on above explanation, neither Chang nor any cited prior art, appear to explicitly disclose, in context, wherein the second liner layer extends between the gate pattern and the upper portion of the active pattern.
Specifically, the aforementioned ‘wherein the second liner layer extends between the gate pattern and the upper portion of the active pattern,’ is material to the inventive concept of the application at hand to achieve very small dimension, multi-function, highly reliable and cost effective semiconductor devices.

Amended independent claim 11 is allowable because the closest prior art US Patent Pub # US 2016/0204215 A1 to Chang teaches, a semiconductor device comprising: 
a substrate (102; Fig. 1G; [0020]; i.e. substrate) comprising an active pattern (110; Fig. 1G; [0020]; i.e. Fin structure); 

    PNG
    media_image1.png
    578
    516
    media_image1.png
    Greyscale

a gate pattern (130; Fig. 1J; [0035]; i.e. metal gate structure) on an upper portion of the active pattern (110; Figures 1E and 1G; source/drain structures 122 are formed in fin structure 110); 
a spacer pattern (120; Fig. 1J; [0034]; i.e. spacer) extending on the upper portion of the active pattern (110; Figures 1E and 1G) and covering a sidewall of the gate pattern (130); 
a gate insulating pattern (132; Fig. 1J; [0035]; i.e. gate dielectric layer) between the active pattern (110) and the gate pattern (130);
a source/drain pattern (122) on a recessed portion (pillar like portion) of the active pattern (110) and the source/drain pattern (122) being adjacent an outer sidewall of the spacer pattern (120) (Fig. 1J; [0028], [0033], [0035]);


    PNG
    media_image2.png
    797
    654
    media_image2.png
    Greyscale

Chang further teaches, at an intermediate stage of processing, wherein a portion of the second liner layer (116) extends between the gate pattern (118/130) and the upper portion of the active pattern (110) (Fig. 1F; [0028]). However, Chang removes the second liner layer (116) between the gate pattern (118/130) and the active pattern (110) in subsequent processing in Fig. 1I, para. [0032] – [0033]). Thus the second liner layer (116) does not exist between the gate pattern (118/130) and the active pattern (110) in the final product.
	Note: The applicant also argued in the same line in their remarks of 08/03/2021.

    PNG
    media_image3.png
    497
    473
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2005/0019993 A1 to Lee teaches, a first liner layer (24a; Fig. 8C; [0040]; i.e. nitride liner) covering a lower portion of the active pattern (18; Fig. 8C; [0040]; i.e. silicon Fin) and exposing an upper portion of the active pattern (18); 

    PNG
    media_image4.png
    330
    579
    media_image4.png
    Greyscale


However, based on above explanation, neither Chang nor any cited prior art, appear to explicitly disclose, in context, wherein the second liner layer extends between the upper portion of the active pattern and the gate pattern.
Specifically, the aforementioned ‘wherein the second liner layer extends between the upper portion of the active pattern and the gate pattern,’ is material to the inventive concept of the application at hand to achieve very small dimension, multi-function, highly reliable and cost effective semiconductor devices.

Amended independent claim 18 is allowable because the closest prior art US Patent Pub # US 2016/0204215 A1 to Chang teaches, a semiconductor device comprising: 
a substrate (102; Fig. 1G; [0020]; i.e. substrate) comprising an active pattern (110; Fig. 1G; [0020]; i.e. Fin structure), the active pattern (110) protruding from the substrate (102); 

    PNG
    media_image1.png
    578
    516
    media_image1.png
    Greyscale


a gate pattern (130; Fig. 1J; [0035]; i.e. metal gate structure) on the active pattern (110; Figures 1E and 1G; source/drain structures 122 are formed in fin structure 110) and the field isolation pattern (114) (Fig. 1J; [0035]); 
a spacer pattern (120) on an upper surface (top) of the second liner layer (116; over a portion 116b) and on a sidewall of the gate pattern (130) (Fig. 1J; [0034]); In re: Tae-Jong LEE et al. Application No.: 16/693,439  
a gate insulating pattern (132; Fig. 1J; [0035]; i.e. gate dielectric layer) between the gate pattern (130) and the second liner layer (116b) and between the gate pattern (130) and the upper portion of the spacer pattern (120) (Fig. 1J; [0034] - [0035]); 
a source/drain pattern (122) on a recessed portion (pillar like portion) of the active pattern (110) and adjacent a sidewall of the spacer pattern (120) (Fig. 1J; [0028], [0033], [0035]);
an interlayer insulating layer (126; Fig. 1J; [0029]; i.e. inter-layer dielectric (ILD) layer) on the source/drain pattern (122) and covering the sidewall of the spacer pattern (120; through the intervening contact etch stop layer 124) (Fig. 1J; [0029]).  

    PNG
    media_image2.png
    797
    654
    media_image2.png
    Greyscale

Chang further teaches, at an intermediate stage of processing, wherein a portion of the second liner layer (116) extends between the gate pattern (118/130) and the upper portion of the active pattern (110) (Fig. 1F; [0028]). However, Chang removes the second liner layer (116) between the gate pattern (118/130) and the active pattern (110) in subsequent processing in Fig. 1I, para. [0032] – [0033]). Thus the second liner layer (116) does not exist between the gate pattern (118/130) and the active pattern (110) in the final product.
	Note: The applicant also argued in the same line in their remarks of 08/03/2021.

    PNG
    media_image3.png
    497
    473
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2005/0019993 A1 to Lee teaches, a first liner layer (24a; Fig. 8C; [0040]; i.e. nitride liner) on a lower portion of the active pattern (18; Fig. 8C; [0040]; i.e. silicon Fin) and exposing an upper portion of the active pattern (18); 
	a field isolation pattern (26) on the first liner layer (24a) and exposing the upper portion of the active pattern (18) (Fig. 8C; [0040]);  

    PNG
    media_image4.png
    330
    579
    media_image4.png
    Greyscale

However, based on above explanation, neither Chang nor any cited prior art, appear to explicitly disclose, in context, wherein the second liner layer extends between the gate pattern and the upper portion of the active pattern.
wherein the second liner layer extends between the gate pattern and the upper portion of the active pattern,’ is material to the inventive concept of the application at hand to achieve very small dimension, multi-function, highly reliable and cost effective semiconductor devices.

Dependent claims 2-4, 7-10, 12, 14, 16-17 and 19-20 depend, directly or indirectly, on allowable independent claim 1, 11 and 18, respectively. Therefore, claims 2-4, 7-10, 12, 14, 16-17 and 19-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/09/2021